Citation Nr: 1016252	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  08-25 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

3.  Entitlement to a rating higher than 20 percent for a 
comminuted fracture of the left knee, post-operative.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel


INTRODUCTION

The Veteran had active military duty from March to June 1979 
and October 1981 to January 1985.

This appeal to the Board of Veterans' Appeals (Board) is from 
January 2008 and March 2008 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  The January 2008 rating decision denied 
the Veteran's claim for service connection for hepatitis C.  

Additionally, in a March 2008 rating decision also currently 
on appeal, the Veteran was granted service connection for 
bilateral hearing loss and assigned an initial, non-
compensable (i.e., 0 percent) disability rating.  His appeal 
concerning this claim is for a higher initial rating.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a 
Veteran appeals his initial rating, VA must consider whether 
he is entitled to a "staged" rating to compensate him for 
times since the effective date of his award when his 
disability may have been more severe than at others).  

Regrettably, the Board must remand the claim for a rating 
higher than 20 percent for the Veteran's left knee disability 
to the RO for clarification and possibly additional 
development.  The Board is, however, going ahead and deciding 
the claims for service connection for hepatitis C and 
entitlement to a compensable initial rating for bilateral 
hearing loss.  


FINDINGS OF FACT

1.  There is no competent and credible evidence attributing 
the Veteran's hepatitis C to his military service.

2.  The Veteran has Level I hearing loss in both his right 
and left ears.




CONCLUSIONS OF LAW

1.  The Veteran's hepatitis C was not incurred in or 
aggravated by his military service.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. § 3.102, 3.303 (2009).

2.  The criteria are not met for an initial compensable 
rating for bilateral hearing loss.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.85, 4.86, 
Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for appellate 
review.  The Board will then address the claims on the 
merits, providing relevant VA case law, regulations and 
statutory provisions, the relevant factual background, and an 
analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  

In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in October 
2007 and June 2008.  The letters informed him of the evidence 
required to substantiate his claims and of his and VA's 
respective responsibilities in obtaining supporting evidence.  
Note also that both letters complied with Dingess by 
discussing the downstream disability rating and effective 
date elements of the claim - keeping in mind that concerning 
the claim for an initial compensable rating for hearing loss 
arose in the context of him trying to establish his 
underlying entitlement to service connection, since granted.  
In cases, as here, where an increased-rating claim arose in 
another context - namely, the Veteran trying to establish 
his underlying entitlement to service connection, and the 
claim was subsequently granted and he has appealed a 
downstream issue such as the initial disability rating 
assigned, the underlying claim has been more than 
substantiated, it has been proven, thereby rendering 
§ 5103(a) notice no longer required because its intended 
purpose has been fulfilled.  See Goodwin v. Peake, 22 Vet. 
App. 128 (2008).  

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claims that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO obtained his service treatment records (STRs) 
and outpatient VA treatment records.  The RO also scheduled 
the Veteran for VA compensation examinations to determine the 
nature and severity of his bilateral hearing loss.  The 
record is inadequate and the need for a more contemporaneous 
examination occurs only when the evidence indicates the 
current rating may be incorrect.  38 C.F.R. § 3.327(a) 
(2009).  Here, a VA examination was provided in December 2007 
for his bilateral hearing loss.  Since neither the Veteran 
nor his representative have alleged that a more current VA 
audiological examination is in order, another examination is 
not warranted because there is sufficient evidence, 
already of record, to fairly decide this claim insofar as 
assessing the severity of the condition.  See Caffrey v. 
Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 
480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  

Concerning the Veteran's claim for service connection for 
hepatitis C, the Veteran failed to appear at the scheduled 
June and July 2007 VA compensation examinations.  The Board 
finds that further attempts to schedule the Veteran for a VA 
examination would be futile.  Accordingly, the Board will 
adjudicate the claim for hepatitis C based on the evidence of 
record.  38 C.F.R. § 3.655.  At the same time, the Board 
observes that "[t]he duty to assist is not always a one-way 
street."  If a Veteran wishes help, he/she cannot passively 
wait for it in those circumstances where he/she may or should 
have information that is essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Because of the Veteran's failure to report for these 
scheduled VA compensation examinations, VA has been unable to 
obtain potentially favorable evidence.

II. Entitlement to Service Connection for Hepatitis C

The Veteran contends he contracted hepatitis C as a result of 
his military service.  

Service connection may be granted if it is shown the Veteran 
suffers from a disability resulting from an injury suffered 
or a disease contracted in the line of duty, or for 
aggravation during service of a pre-existing condition beyond 
its natural progression.  38 U.S.C.A. §§ 1131, 1153; 38 
C.F.R. §§ 3.303, 3.306.  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
some cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996).  

A disorder also may be service connected if the evidence of 
record reveals the Veteran currently has a disorder that was 
chronic in service or was seen in service with continuity of 
symptomatology demonstrated after service.  38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
In order to establish a showing of chronic disease in 
service, or within a presumptive period per § 3.307, a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic," is 
required.  38 C.F.R. § 3.303(b).  Subsequent manifestations 
of the same chronic disease at any later date, however 
remote, are service connected, unless clearly attributable to 
intercurrent causes.  Id. 

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
However, lay evidence may be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  A determination as to 
whether medical evidence is needed to demonstrate that a 
Veteran presently has the same condition he or she had in 
service or during a presumption period, or whether lay 
evidence will suffice, depends on the nature of the Veteran's 
present condition (e.g., whether the Veteran's present 
condition is of a type that requires medical expertise to 
identify it as the same condition as that in service or 
during a presumption period, or whether it can be so 
identified by lay observation).  Savage, 10 Vet. App. 488, 
494-97 (1997).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise 
(i.e., about evenly balanced for and against the claim), with 
the Veteran prevailing in either event.  Conversely, the 
claim will be denied if the preponderance of the evidence is 
against the claim.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Here, there is no disputing the Veteran meets the first and 
indeed perhaps most fundamental requirement for any service-
connection claim, which is proof he has the condition he is 
alleging, hepatitis C.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  In the absence of proof of a current 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service 
connection presupposes a current diagnosis of the condition 
claimed).  The Veteran's VA treatment records show that the 
Veteran was first diagnosed with hepatitis C in June 2004 and 
has since been receiving treatment.  So the Veteran has the 
required current diagnosis of hepatitis C.  See Boyer, 210 F. 
3d. at 1353.  See also Degmetich v. Brown, 8 Vet. App. 208 
(1995); 104 F.3d 1328, 1332 (1997) (holding that VA 
compensation only may be awarded to an applicant who has 
disability existing on the date of application, not for past 
disability); McClain v. Nicholson, 21 Vet. App. 319, 321 
(2007) (noting that the requirement of a current disability 
is satisfied when the claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim and that a claimant may be granted 
service connection even though the disability resolves prior 
to VA's adjudication of the claim).

Consequently, the determinative issue is whether the 
Veteran's hepatitis C is somehow attributable to his military 
service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).  Unfortunately, there is simply no 
competent and credible evidence of record establishing this 
required correlation.

The risk factors for hepatitis C include intravenous (IV) 
drug use, blood transfusions before 1992, hemodialysis, 
intranasal cocaine, high-risk sexual activity, accidental 
exposure while a health care worker, and various kinds of 
percutaneous exposure such as tattoos, body piercing, 
acupuncture with non-sterile needles, shared toothbrushes or 
razor blades.  VBA letter 211B (98-110) (November 30, 1998).  
In this regard, the RO sent the Veteran a development letter 
in October 2007 asking that he submit any evidence concerning 
this claim but he did not comply with this request.  There 
is, in fact, only one statement in the file from the Veteran 
concerning his belief as to how he may have contracted 
hepatitis C-from an air gun injector-but no additional 
information has been provided.  The Board notes that the 
Veteran has not assisted the RO in establishing the necessary 
facts, or to obtain additional evidence in order to establish 
his claim for service connection.  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991) ("The duty to assist is not always 
a one-way street.  If a Veteran wants help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.").

The Veteran also has failed to provide any objective 
indication of having hepatitis C for many years after 
service, until June 2004, so almost two decades after his 
military service ended.  So even accepting that hepatitis C 
may be dormant or have a latency before the associated 
symptoms become evident, the lapse of so many years in this 
particular instance after the Veteran's separation from 
service and the first documented complaint of this claimed 
disorder is probative evidence to be considered in 
determining whether his hepatitis C dates back to his 
military service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  

Of equal or even greater significance, there is simply no 
medical evidence of record etiologically linking the 
Veteran's hepatitis C to his military service.  While the 
Veteran states he was told that he had positive antibodies 
when he had surgery on his left knee, which is service-
connected and also currently on appeal, the record contains 
VA treatment records dating back to 2004 and other statements 
concerning his knee going back to 1985.  There is no 
indication in those records as to a potential in-service 
cause of the Veteran's hepatitis C, either in his self-
reported medical history or otherwise.  The Board also notes 
that a VA treatment records from June 2004 through June 2008 
show that the Veteran is participating in a substance abuse 
program.  The Veteran sought treatment for alcohol, cocaine 
and marijuana use.  This type of behavior suggests that the 
risk for hepatitis C occurred after service.  Additionally, 
the Veteran's STRs are completely silent as to any indication 
of an incident or occurrence which may, however remote, be 
related to the current diagnosis of hepatitis C.  

Thus, even acknowledging there is the required proof the 
Veteran has hepatitis C, there still is no probative (both 
competent and credible) medical or other evidence of record 
of a nexus or relationship between the time he spent in the 
service and his contracting hepatitis C.  Jones v. Brown, 7 
Vet. App. 134, 137 (1994).  See also Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995) (citing Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993)).  His lay statements, though competent, 
are not also credible.  And aside from that, his opinion 
regarding the etiology of his hepatitis C - in terms of 
whether it is attributable to his military service versus 
other unrelated factors, is not credible given there are no 
specific indications of how he may have contracted hepatitis 
C.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 
14, 2009); Jandreau v. Nicholson, 492 F.3d 1373, 1377 (Fed. 
Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  See 
also Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 
2006) (indicating the Board retains the discretion to make 
credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence).  There is simply no 
medical evidence to support the Veteran's statement that his 
hepatitis C is related to his military service.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for hepatitis C.  So there is no reasonable doubt 
to resolve in his favor, and his claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

III.  Entitlement to an Initial Compensable Rating for 
Bilateral Hearing Loss

The Veteran's bilateral hearing loss is currently evaluated 
as noncompensable under Diagnostic Code 6100, effective from 
October 2, 2007, the date of receipt of his claim.  As 
previously mentioned, his appeal is for a higher initial 
rating.  See Fenderson, 12 Vet. App. at 125-26.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2009).

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2009).

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises 
as to the degree of disability, this doubt will be resolved 
in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and, above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

It is important for the Veteran to understand, however, that 
the assignment of disability ratings for hearing impairment 
is somewhat unique in that the ratings for these type 
disabilities are derived by a mechanical, i.e., 
nondiscretionary, application of the rating schedule to the 
numeric designations based on the examination results.  See 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Evaluations of bilateral hearing loss range from 
noncompensable (i.e., 0 percent) to 100 percent based on 
organic impairment of hearing acuity, as measured by a 
controlled speech discrimination test (Maryland CNC) and the 
average hearing threshold, as measured by puretone 
audiometric tests at the frequencies of 1,000, 2,000, 3,000 
and 4,000 Hertz.  The rating schedule establishes 11 auditory 
acuity levels designated from Level I, for essentially normal 
hearing acuity, through level XI for profound deafness.

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of 
Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination) is used to determine a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns).  The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and puretone average intersect.  38 C.F.R. § 4.85(b).  The 
puretone threshold average is the sum of the puretone 
thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 
4.  This average is used in all cases to determine the 
Roman numeral designation for hearing impairment.  38 C.F.R. 
§ 4.85(d).

Table VII, (Percentage Evaluations for Hearing Impairment) is 
used to determine the percentage evaluation by combining the 
Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing and the vertical columns the ear having the poor 
hearing.  The percentage evaluation is located at the point 
where the rows and column intersect.  38 C.F.R. § 4.85(e).

VA regulations also provide that, in cases of exceptional 
hearing loss, when the puretone thresholds at each of the 
four specified frequencies (1,000, 2,000, 3,000 and 4,000 
Hertz) is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or VIa, whichever results in 
the higher numeral.  Each ear will be evaluated separately.  
38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) 
further provide that, when the puretone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
That numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.

The Veteran had a VA audiology evaluation in December 2007.  
His puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
50
55
50
LEFT
50
50
55
45
55

The average puretone threshold was 50 decibels in the right 
ear and 51.25 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 92 percent for the 
right ear and 94 percent for the left ear.

Applying the results of that December 2007examination to 
Table VI yields values of Level I hearing for the right and 
left ears.  Applying these values to Table VII indicates his 
bilateral hearing loss is 0-percent disabling, so not severe 
enough to warrant a higher initial rating.

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court 
noted that VA had revised its hearing examination worksheets 
to include the effect of the Veteran's hearing loss 
disability on occupational functioning and daily activities.  
See Revised Disability Examination Worksheets, Fast Letter 
07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see 
also 38 C.F.R. § 4.10.  The Court also held that audiometric 
testing in sound-controlled rooms like those provided during 
VA compensation examinations are adequate testing grounds for 
rating purposes.  The Court also noted, however, that even if 
an audiologist's description of the functional effects of the 
Veteran's hearing disability was somehow defective, the 
Veteran bears the burden of demonstrating any prejudice 
caused by a deficiency in the examination.  Id.

The Veteran has not offered any expert audiological medical 
evidence suggesting an audiometry test conducted in a sound-
controlled room or environment produces inaccurate, 
misleading, or clinically unacceptable test results.  Nor has 
he offered any expert medical evidence demonstrating that an 
alternative testing method exists and that such method is in 
use by the general medical community.

According to the results of his VA compensation examination, 
the Veteran also does not have the type of exceptional 
hearing impairment contemplated by 38 C.F.R. § 4.86(a) and 
(b), so this regulation does not apply.

Since the Veteran's bilateral hearing loss has never been 
more than 0 percent disabling at any time since October 2, 
2007, the effective date of the grant of service connection, 
the Board cannot "stage" this rating.  Fenderson, 
12 Vet. App at 125-26.

And as the preponderance of the evidence is against the 
Veteran's claim for an initial compensable rating (i.e., a 
rating higher than 0 percent) for his service-connected 
bilateral hearing loss, the "benefit-of-the-doubt" rule is 
inapplicable, and the Board must deny the claim.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 
Vet. App. 49 (1991).  Simply stated, the results of his 
hearing evaluations do not provide an objective basis for 
granting a higher rating.

Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances 
to warrant referring this case for extra-schedular 
consideration for the Veteran's hearing loss.  38 C.F.R. § 
3.321(b)(1) (2008).  See also Thun v. Peake, 22 Vet. App. 111 
(2009).  The Board finds no evidence that the Veteran's 
disability has markedly interfered with his ability to work, 
meaning above and beyond that contemplated by his schedular 
ratings.  See 38 C.F.R. § 4.1, indicating that, generally, 
the degrees of disability specified in the Rating Schedule 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  

Furthermore, there is no evidence of any other exceptional or 
unusual circumstances, such as frequent hospitalizations, 
to suggest he is not adequately compensated for this 
disability by the regular rating schedule.  His evaluation 
and treatment has been primarily on an outpatient basis, not 
as an inpatient.  See Bagwell v. Brown, 9 Vet. App. 237, 238-
9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 
(August 16, 1996).


ORDER

The claim for service connection for hepatitis C is denied.

The claim for an initial compensable rating for bilateral 
hearing loss is denied.  


REMAND

Unfortunately, a remand is required with respect to the 
Veteran's claim for an increased disability rating for his 
service-connected left knee disability.  Although the Board 
sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the Veteran's claim so that he is afforded every possible 
consideration.  

Briefly, the RO granted the Veteran service connection for 
his left knee disability in 1985, with an initial disability 
rating of 10 percent, but discontinued benefits in 1986 when 
the Veteran failed to appear for a VA compensation 
examination for reevaluation purposes.  The RO reinstated 
benefits for the service connected left knee disability in 
1993.  The RO evaluated the Veteran's left knee disability 
under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5257 as 10 
percent disabling, effective July 21, 1993.

The Board notes that the Veteran's particular disability is 
not listed in the rating schedule.  However, 38 C.F.R. § 4.27 
provides that unlisted disabilities can be rated analogously 
with the first two digits selected from that part of the 
rating schedule most closely identifying the part or system 
of the body involved, and the last two digits "99."  See also 
38 C.F.R. § 4.20 (outlining principles related to analogous 
ratings).  The RO determined that the most closely analogous 
Diagnostic Code was 5257, recurrent subluxation or lateral 
instability.

Under Diagnostic Code 5257, slight impairment of either knee, 
including recurrent subluxation or lateral instability, 
warrants a 10 percent evaluation.  A 20 percent evaluation 
requires moderate impairment, while a 30 percent evaluation 
requires severe impairment.  38 C.F.R. § 4.71a.

However, in order to fully and fairly consider the Veteran's 
claims, alternative applicable Diagnostic Codes that provide 
higher ratings must be considered, such as for limitation of 
motion under 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 
5261.  Under these diagnostic criteria, a 30 percent rating 
may be awarded for knee flexion limited to 15 degrees under 
Diagnostic Code 5260; while under  Diagnostic Code 5261, a 30 
percent rating may be awarded for extension limited to 30 
degrees, a 40 percent rating for extension limited to 30 
degrees, and a 50 percent rating for extension limited to 45 
degrees.

The Veteran's disability rating was increased to 20 percent 
in a rating decision dated October 2000, with an effective 
date of June 21, 2000.  The Veteran again sought an increase 
in his rating disability in October 2007.  However, in a 
rating decision dated January 2008, the RO continued the 
Veteran's 20 percent evaluation.  This rating decision is 
currently on appeal.

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred in or 
aggravated by military service and the residual conditions in 
civilian occupations.  38 U.S.C.A.§ 1155 (West 2002); 38 
C.F.R. §§ 3.321(a), 4.1 (2009).

The present level of disability is of primary concern where, 
as here, an increase in an existing disability rating based 
on established entitlement to compensation is at issue.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7 (2009).  Generally, "pyramiding," the 
evaluation of the same disability, or the same manifestation 
of a disability, under different diagnostic codes, is to be 
avoided.  38 C.F.R. § 4.14 (2009).  A single evaluation will 
be assigned under the diagnostic code which reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.  The 
relevant temporal focus for adjudicating the level of 
disability of an increased rating claim is from the time 
period one year before the claim was filed - so in this 
case, October 2006- until VA makes a final decision on the 
claim.  See Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2) 
(West 2002 and Supp. 2009); 38 C.F.R. § 3.400(o)(2) (2009).  

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation due to pain which is supported by 
adequate pathology and evidenced by the visible behavior of 
the Veteran undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40.  The factors of disability 
reside in reductions of their normal excursion of movements 
in different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  See 38 C.F.R. § 
4.45.  It is the intention of the rating schedule to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimal 
compensable rating for the joint.  38 C.F.R. § 4.59.

In this case, the evidence of record includes VA outpatient 
treatment records and a November 2007 VA compensation 
examination.  The November 2007 VA examiner found the Veteran 
did not suffer from any episodes of subluxation and that the 
severity of joint disease was moderate in degree.  The 
examiner also noted some instability, pain, clicking, 
weakness and stiffness of the knee.  However, there was no 
evidence of effusion, swelling, erythema, warmth or crepitus.  
The examiner did note the Veteran suffered from increased 
pain and difficulty with lifting and weight bearing and 
decrease range of motion.  Further, it was specifically 
stated that even though there was mild increase in pain, 
there was no evidence of additional weakness, excess 
fatigability, incoordination, lack of endurance or additional 
loss of in range-of-motion with repetitive use.  Concerning 
the Veteran's range of motion for his knee, the examiner 
noted flexion as "Left 00-1150 tenderness at 1000," and 
extension as "Left 00-00 tenderness at 150."  In 
conjunction with review of 38 C.F.R. § 4.71a, Plate II, these 
range of motion readings are clearly erroneous.  Because the 
Board must consider whether limitation of motion may 
establish a basis for a higher rating, remand is necessary.  
Without further clarification of the Veteran's range of 
motion in his left knee, the Board is without medical 
expertise to determine the current severity of the 
disability.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut 
v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Therefore, either an addendum to the 
November 2007 VA compensation examination or another VA 
examination should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The RO is requested to obtain an 
addendum with the corrected ranges of 
motion readings taken during the November 
2007 VA examination (to be provided by the 
examiner who conducted that examination, 
if possible).  The claims file and a copy 
of this Remand must be made available to 
the reviewing examiner, and the examiner 
should indicate in the addendum report 
that the claims file was reviewed.

2.  If an addendum is not available, 
schedule the Veteran for a VA compensation 
examination to determine the nature and 
severity of the Veteran's left knee 
disability.  The examiner is asked to pay 
considerable attention to the current 
ranges of motion for the left knee and 
note any limitations therein.  

3.  Then, readjudicate the Veteran's 
claim.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case 
addressing each of the denied benefits and 
an appropriate period of time allowed for 
response.  Thereafter, the case should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


 Department of Veterans Affairs


